NO. 07-05-0051-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                    MAY 4, 2005
                          ______________________________

                                  JORGE VALENCIANA,

                                                                 Appellant

                                             V.

  HEREFORD BI-PRODUCTS MANAGEMENT, LTD. & HEREFORD BI-PRODUCTS
     MANAGEMENT, L.L.C., & GARTH MERRICK, formerly known as and/or
         successors in interest to HEREFORD BI-PRODUCTS, INC.,

                                                      Appellees
                        _________________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

              NO. B32163-0205; HON. EDWARD LEE SELF, PRESIDING
                       _______________________________

                               MEMORANDUM OPINION
                            _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

       Appellant Jorge Valenciana filed a notice of appeal on February 15, 2004. The

clerk’s and reporter’s records were due to be filed on or about March 15, 2005. In

response to a letter sent to the clerk requesting the record, the clerk notified this court on

March 14, 2005, that appellant had not filed a written designation of the record. On March

28, 2005, and in response to a letter to the court reporter requesting the record, the
reporter notified this court that appellant had not submitted a written designation for the

record and had not paid or made arrangements to pay for the record. To date, no clerk’s

or reporter’s records have been received. On April 14, 2005, counsel for appellant was

directed by letter to provide this court with proof that he either paid for the record or made

satisfactory arrangements for payment of the record on or before April 25, 2005. So too

was he told that the failure to comply with the court’s directive would result in dismissal.

The deadline lapsed, and the court simply received, from appellant’s counsel, a phone call

notifying the clerk’s office that a response was sent on April 25, 2005. Nothing was said

about arrangements having been made regarding payment for the record, despite our

directive. Moreover, we received nothing illustrating that payment for the reporter’s record

has been made to or arrangements for its payment have been made with the court reporter.



       Because appellant failed to comply with our April 14th directive, we dismiss the

appeal pursuant to Texas Rule of Appellate Procedure 42.3(b) and (c).


                                                  Per Curiam




                                              2